Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	
Specification
The specification was received on 11/13/2020. The specification is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 14 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Munnelly et al. (US 2005/0123853, filed 12/16/2004).
Regarding Claim 1, Munnelly discloses an imageable element including a lithographic substrate and an imageable layer disclosed thereupon (Abstract). The disclosed imageable layer contains a free radically polymerizable component, an initiator system that generates radicals upon exposure to imaging radiation, and a polymeric binder. Munnelly also discloses that the imageable element may be developed on-press by contact with ink and/or fountain solution (Abstract)
More specifically, Munnelly discloses an imaging layer formed from Example 9 comprising the components: “Copolymer 2”, “Contrast Dye”, Urethane Acrylate, SARTOMER 355, EVLACITE 4026, IRGACURE 250, an IR Dye B, Mercapto-3-Triazole, and BYK 366 (See [0143], Table 3), where:
Copolymer 2 - a copolymer of styrene and acrylonitrile ([0137])
Contrast Dye – for Example 9, this is the D11 dye (an organoammonium sulfonate salt) disclosed in [0115], structure disclosed below:

    PNG
    media_image1.png
    322
    293
    media_image1.png
    Greyscale
 
Urethane Acrylate: a solution of a urethane acrylate made by reaction of DESMODUR N100 with hydroxyethyl acrylate and pentaerythritol acrylate ([0130])
SARTOMER 335 – Ditrimethylpropane tetraacrylate ([0128])
EVLACITE 4026 – a solution of highly-branched poly(methyl methacrylate) ([0117]) 
IRGACURE 250 - solution of 4-methoxyphenyl[4-(2-methylpropyl)phenyl]iodonium hexafluorophosphate ([0121])
IR Dye B – an IR dye of the following structure (an organoammonium borate) disclosed in [0120]:
	
    PNG
    media_image2.png
    340
    327
    media_image2.png
    Greyscale

	BYK 336: a modified dimethyl polysiloxane copolymer, disclosed in [0114].
Wherein the free radically polymerizable component is met by the Sartomer 355, the infrared radiation absorber is met by the IR Dye B, the initiator composition is met by the combination of the dyes and the Irgacure 25, the borate compound is supplied by the IR Dye B, and the compound capable of forming a colored borate complex (sulisobenzone) is supplied as the counteranion of the Contrast Dye D11 which will bind to a boron center through its beta keto-enol structure and is yellow in color (please see the Technical Data Sheet by MFCI Chemicals referenced here as an evidentiary evidence).

	Regarding Claim 2, Munnelly discloses the contrast Dye D11 as shown in regards to claim 1. The organosulfonate component (sulisobenzone or Benzophenone-4, please see the TDS by MFCI Chemicals referenced here as an evidentiary evidence) of the dye is a yellow compound bearing a beta keto-alcohol structure and would thus be capable of forming a colored boronic complex.

	Regarding Claim 3, Munnelly discloses a precursor having an IR sensitive image recording layer comprising a polymeric binding agent. Munnelly discloses the polymeric binder may be an addition polymer or a condensation polymer in [0058] and thus that the material need not be created from a free-radically polymerized species. As such, Munnelly’s disclosure anticipates the claimed invention.

	Regarding Claim 4, Munnelly discloses in [0058] that the polymeric binder may be comprised of a non-free radically polymerizable polymer (a condensation polymer). In [0055], Munnelly discloses that this binder composition may comprise discrete particles of the polymeric binder. As such, Munnelly’s disclosure anticipates the claimed invention.

Regarding Claim 5, Munnelly discloses a printing plate precursor wherein the initiator composition may comprise an onium salt that generates free radicals in [0044] and [0045]. As such, Munnelly’s disclosure anticipates the claimed invention.

Regarding Claim 6, Munnelly discloses an initiator composition as discussed with regards to claim 5 (See [0045]), wherein at least one onium salt may be a diaryliodonium salt. Additionally, Munnelly uses a diaryliodonium salt composition in a preferred embodiment (See Example 9 as discussed with regards to claim 1). As such, Munnelly’s disclosure anticipates the claimed invention.

Regarding Claim 7, Munnelly discloses the printing plate precursor as discussed in claim 5 IR Dye B, whose structure has been provided above with regards to Claim 1. This dye is present as an organoammonium tetraborate salt – having an onium ion and a borate counterion. As such, Munnelly’s disclosure anticipates the claimed invention.

Regarding Claim 8, Munnelly discloses that the imageable element may be developable on-press with an ink and/or a fountain solution (Claims 10-20). As such, Munnelly’s disclosure anticipates the claimed invention.

Regarding Claim 9, Munnelly discloses the plate precursor of claim 1, wherein the borate compound disclosed may be between 0.5 wt% and 20 wt% of the IR-sensitive image recording layer in a dry coverage. Munnelly discloses in [0047] that the photothermal conversion material (the IR Dye) may comprise 0.5% to 10% by weight of the imageable layer. The IR Dye B in this case is the borate-containing compound, having a triarylalkylborate present. As this range is inside the range claimed, the range disclosed by Munnelly anticipates the claimed range.

Regarding Claim 10, Munnelly discloses the plate precursor of claim 1, wherein the compound capable of forming the colored boronic complex is present in the infrared radiation-sensitive image layer in a dry coverage amount of at least 0.5% up to and including 20% weight. The boronic complex-forming compound in Munnelly’s disclosure is sulisobenzone present in the Contrast Dye D11 (see above discussion with regards to claims 1 and 2). In [0036], Munnelly discloses that the imageable layer’s composition may include 0.1% to 15 wt% of contrast dyes, and more specifically may include about 0.5wt% to 5wt% of contrast dyes. As the specific range is encompassed in the instant claim, it anticipates the instant claim.

Regarding Claim 11, Munnelly discloses in embodiment Example 9 (see as discussed above in regards to claim 1) a composition wherein the ratio of the Contrast Dye D11 (containing the beta keto-alcohol compound capable of forming a colored complex with a borate) and the IR Dye B (the borate salt) is 1:1. As this ratio falls inside the range of ratios claimed, Munnelly’s disclosure anticipates the entire range.

Regarding Claim 12, Munnelly discloses in [0012] an embodiment wherein the invention provides an imageable element including a lithographic substrate and an imageable layer disposed thereupon. As the embodiment described has only two components, the imageable layer is the only and outermost layer. In other embodiments described in [0022], Munnelly discloses that the imageable element may include a layer disposed under the imageable layer, thus providing embodiments wherein the imageable layer is the outermost layer and thus anticipating the instant claim.

Regarding Claim 13, Munnelly discloses the printing plate precursor of claim 1, wherein the imageable layer includes at least one ethylenically unsaturated compound capable of being free-radically polymerized. In the embodiment Example 9 (see discussion in regards to Claim 1), Munnelly discloses the components ditrimethylpropane tetraacrylate (SARTOMER 355) and a urethane acrylate component made by reacting pentaerythritol acrylate and hydroxyethyl acrylate with a polyisocyanate (DESMODUR N100). Both the SARTOMER 355 and the urethane acrylate are radically polymerizable components. As such, Munnelly’s disclosure holds the claimed invention anticipated.

Regarding Claim 14, Munnelly discloses in [0025] a metal substrate for the printing plate precursor wherein the metal may be aluminum. In [0027] - [0028], Munnelly discloses that hydrophilic aluminum substrates are especially preferred – wherein the material has been anodized to create an aluminum oxide layer on top of the aluminum. In [0029], Munnelly discloses that there may be an interlayer between the anodized aluminum substrate and any overlying layers – such interlayers may be formed by treatment with a material such as poly(vinyl phosphonic acid), a hydrophilic polymer. As such, Munnelly’s disclosure anticipates the claimed invention.

Regarding Claim 19, Munnelly discloses in [0035] may be a triarylmethane dye, a diphenylnapthylmethane dye, a quinoline dye such as quinaldine red, a thiazine dye such as methylene blue, a xanthene dye such as rhodamine B or Eosin B, or a combination thereof. While not used in any particular embodiment, the inclusion of rhodamine B in the list of possible contrast dyes does include it as a teaching of the reference. Quinaldine red is explicitly mentioned in an embodiment Example 6. Both Rhodamine B and Quinaldine Red are acid-sensitive dye compounds, and as such their disclosure holds the invention anticipated.

Regarding Claim 20, Munnelly discloses a method for making a printing plate comprising – providing an imageable element, imagewise exposing the element to imaging radiation, and developing the element by contacting it with a suitable developing solution to yield the plate ([0095]). In [0100], it is disclosed that exposure produces an imaged element with developed and complementary undeveloped regions of the element, and that development removes the unexposed regions.

Regarding Claim 21, Munnelly discloses in [0101] that the imaged element may be developed using a developer solution that may be an ink or a fountain solution, or a combination of the two.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Munnelly et al. (US 2005/0123853, filed 12/16/2004), in view of  DeBoer et al. (US 5,491,045 filed 12/16/1994), and Canard et. al (RSC Adv., 2017, 7, 10132--10142).
Regarding Claim 15, Munnelly discloses a composition as discussed with regards to claim 2, and a dye containing sulisobenzone that may bind to form a borate complex through a beta-keto enol moiety. Munnelly does not supply a borate-former that binds through a beta-ketone moiety.
This limitation is met by DeBoer and Canard. DeBoer teaches a laser dye-ablative recording element having a dye layer comprising two or more image dyes dispersed in a polymeric binder, the dyes having an IR-absorbing component – wherein the image dyes comprise curcumin yellow and a 1,4-diaminoanthroquinone dye (Abstract). The taught Curcumin Yellow dye has the structure shown below, clearly containing a beta diketone structure capable of binding to form a borate complex having color (Specification, Column 2, Lines 13-30):

    PNG
    media_image3.png
    93
    330
    media_image3.png
    Greyscale
Canard teaches the formation of a series of curcuminoid borate complexes and their resultant colors in their Charts 1-3 of their Experimental Section and Supplementary Information Sections (attached as separate documents) respectively.
It would have been obvious before the effective filing date of the claimed invention to combine the disclosure of Munnelly with the teachings of DeBoer and Canard to arrive at the claimed invention. A person having ordinary skill in the art would recognize the binding affinity of the beta diketone moiety of curcumin as a viable binder for boron species to form borate complexes as taught by DeBoer and Canard, and then use that teaching to add or substitute curcumin or its derivatives into the composition taught by Munnelly. Such would be obvious to try – molecules bearing similar moieties (beta keto-enol vs beta diketone) would be recognizable to someone having skill in the art as viable substitutions to one another in order to create a borate complex. The substitution of one compound or class of compounds – a curcuminoid for a benzophenone derivative for example - to affect the absorptive affect of the dye and/or its particular colorization would also be recognizable to a person having ordinary skill in the art as ordinary experimentation to optimize a result affective variable, as the absorptivity and coloration of the dye directly affects the resultant properties of the composition by enhancing or hampering further chemistries dependent upon that absorption. As such, claim 15 is held obvious.

Regarding Claims 16-18, Munnelly discloses composition containing a boron-binding sulisobenzone compound as discussed above with regards to claim 15. Munnelly does not disclose a compound representative of the instant claim’s Structure V. 
This limitation is met by DeBoer and Canard as discussed above, with DeBoer disclosing the curcuminoid dye shown above with regards to claim 15, while DeBoer discloses a generalized structure and specific substituents for their borate-complex forming compounds as shown below:
 
    PNG
    media_image4.png
    408
    585
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    708
    574
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to combine the disclosure of Munnelly with the teachings of DeBoer and Canard to arrive at the claimed invention. A person having ordinary skill in the art would recognize the binding affinity of the beta diketone moiety of curcumin as a viable binder for boron species to form borate complexes as taught by DeBoer and Canard, and then use that teaching to add or substitute curcumin or its derivatives into the composition taught by Munnelly. Such would be obvious to try – molecules bearing similar moieties (beta keto-enol vs beta diketone) would be recognizable to someone having skill in the art as viable substitutions to one another in order to create a borate complex. The substitution of one compound or class of compounds – a curcuminoid for a benzophenone derivative for example - to affect the absorptive effect of the dye and/or its particular colorization would also be recognizable to a person having ordinary skill in the art as ordinary experimentation to optimize a result affective variable, as the absorptivity and coloration of the dye directly affects the resultant properties of the composition by enhancing or hampering further chemistries dependent upon that absorption. As such, claims 16-18 are held obvious.

Conclusion
No Claim is Allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW PRESTON TRAYWICK whose telephone number is (571)272-2982. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P.T./Examiner, Art Unit 1737              		/DUANE SMITH/                                                                       Supervisory Patent Examiner, Art Unit 1737